DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “projection area” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “…relative to the heating module… and a heating module…” which should read “…relative to [[the]] a heating module… and [[a]] the heating module...” 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Fujiwara et al (US 20090235861 A1, “Fujiwara”).
Regarding claim 1, Fujiwara (entire document) teaches that a mono-crystalline silicon growth apparatus comprising a furnace (figs 1 and 9); a top portion of member 2A and a susceptor 2 (support base) disposed in the furnace (figs 1 and 9); a crucible 3 disposed on the support base (top portion of member 2A and a susceptor 2), the rotation speed (controlled by the member 2A) can be 0 (0114) and a heater 4 (heating module) disposed at an outer periphery of the support base (figs 1 and 9, 0084, 0108, 0109, 0121), reading on the support base and the crucible do not rotate relative to the heating module; an axial direction is defined to be along a central axis of the crucible 3 (figs 1 and 9, 0030); and the heating module (heater 4) including an upper side heater 4a (first heating unit), a lower side heater 4b (second heating unit), and a bottom heater 4c (third heating unit) (figs 1 and 9, 0084, 0108, 0109, 0121), wherein the first heating unit, the second heating unit, and the third heating unit are respectively disposed at positions with different heights corresponding to the axial direction (figs 1 and 9, 0084, 0108, 0109, 0121).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara as applied to claim 1 above, or in the alternative, under 35 U.S.C. 103 as being unpatentable over Fujiwara in view of Hamada Ken (JP 2001261482 A, machine translation, “Hamada”).
 Regarding claim 2, Fujiyama (figs 1 and 9) teaches the first heating unit (heater 4a) surrounds and faces toward an upper portion of the crucible 3, the second heating unit (heater 4b) surrounds and faces toward a lower portion of the crucible 3, the third heating unit (heater 4c) is disposed under the crucible 3, and a projection area formed by orthogonally projecting the third heating unit (heater 4c) onto the crucible 3 along the axial direction falls on an outer bottom surface of the crucible 3 (figs 1 and 3), but does not explicitly teach the first heating unit surrounds and faces toward an upper half of the crucible and the second heating unit surrounds and faces toward a lower half of the crucible. However it is well established that merely changing size of the claimed device was not patentable. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04 (IV) (A). It is also a known practice that a heating module includes an upper heater 4a (a first heating unit) surrounds and faces toward an upper half of the crucible and a lower hater 4b (a second heating unit) surrounds and faces toward a lower half of the crucible, as taught by Hamada (fig 1, abstract and 0024-0028). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Fujiyama per teaching of Hamada in order to provide suitable conditions for growing a high quality single crystal for producing wafers free from defects of dislocation clusters (Hamada abstract).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1 and 2 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4 and 5 of U.S. Patent No. 11326272 B2 (‘272).  Although the conflicting claims are not identical, they are not patentably distinct from each other. Claims 1-2 and 4-16 of ‘776 teach all of the instantly claimed limitations except for a projection area formed by orthogonally projecting the third heating unit onto the crucible along the axial direction falls on an outer bottom surface of the crucible. However ‘272 explicitly teaches the axial direction, the third heating unit is dispose under the crucible, same as the instantly claimed relative arrangement of the axial direction, the crucible and the third heating unit. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that “a projection area formed by orthogonally projecting the third heating unit onto the crucible along the axial direction falls on an outer bottom surface of the crucible” is reasonably expected.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Weber et al (US 20020000188 A1) teaches that the crucible rotation rate includes 0 (0015); Egashira (US 6514335 B2) teaches that that the crucible rotation rate includes 0 (col 42 lines 37-39).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA QI/           Primary Examiner, Art Unit 1714